Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter

Claims 1-3, 7-9, 11-14, 21-24 and 27-32 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Cheng et al (US 20140295674 A1), Yang et al (US 20120190203 A1) and Singhal et al (US 9773643 B1) are hereby cited as the closest prior arts. Figures 2-3 of Cheng teach a method of angled deposition for fabricating such a device, wherein the method comprising a substrate (302) includes a top surface having a mandrel (304) formed thereon, wherein direction of the plasma (60) away from a normal of the top surface of the substrate; and obliquely depositing the first material (402) towards the mandrel relative to the normal of the top surface using the tilted plasma, resulting in a first layer of the first material formed on one of two opposing sidewalls of the mandrel but not on the other one of the two opposing sidewalls of the mandrel (304) and a second layer of the first material on the top surface of the substrate adjacent to the first layer. 
applying an electric field (by 402 or 432) between the top electrode and the bottom electrode, thereby tilting a direction of the plasma away from a normal of the top surface of the substrate (plasma energy is controlled by the electric power applied via electrodes, wherein the plasma having titling angle in the process).

However, none of the above prior arts alone or in combination with other arts teaches a method of forming a semiconductor device, comprising: “removing the third layer from the top surface of the substrate, wherein removing the third layer removes the second layer from the top surface of the mandrel, resulting in a pattern that includes the mandrel and the first layer of the material remaining on the first sidewall of the mandrel; and selectively removing the mandrel with respect to the first layer of the material, resulting in the pattern to include the first layer of the material, 
performing a second etching process to selectively remove the mandrel with respect to the first portion of the material” in claim 21 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 8 and 21 are allowed.
Claims 2-3, 7, 9, 11-14, 22-24 and 27-32 are allowed as they depend on an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/21/2021